Order, entered on December 11, 1964, on the motion of defendants Sommer to dismiss the complaint for insufficiency and for other relief, denying said motion as to the first and eleventh causes of action and granting it to the extent of dismissing the second and twelfth causes of action, unanimously modified, on the law, to the extent of dismissing the eleventh cause of action, and, as so modified, affirmed, without costs or disbursements. The eleventh cause of action is directed against defendants Sommer and their brokers Elsie Hoffner, Sarah Hoffner, Meyer Blum and Murray Cantor. It alleges that Maurice Guild and Dominick Giresi caused Nadon Realty Co., Inc., to enter into a contract for the purchase and sale of real property owned by defendants Sommer; that the purchase was planned by Guild and Giresi as one for a proposed limited partnership, which plaintiffs subsequently joined as limited partners; that the said contract and plaintiffs’ purchase of limited partnership interests were induced by false statements as to income and operating expenses. The statements of fact alleged to have been made are not set forth. The premises were sold to Nadon Realty Co., Inc. There is no privity of contract between defendants Sommer and plaintiffs. Hence, plaintiffs may not seek damages for falsely inducing the contract. Moreover, defendants Sommer were under no legal duty to inform plaintiffs, who at the time of contract were not limited partners and unknown to said defendants. Concur ■— Valente, Stevens and Steuer, JJ.; Rabin, J. P., and McNally, J., concur for affirmance of the denial of the motion to dismiss the first cause of action under constraint of Steinberg v. Guild (22 A D 2d 775, 22 A D 2d 776).